United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Irving, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0789
Issued: July 27, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 23, 2015 appellant filed a timely appeal from a February 4, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish a ratable impairment
caused by the accepted noise-induced hearing loss that would warrant a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 5, 2014 appellant, then a 55-year-old special agent, filed an occupational disease
claim (Form CA-2) alleging hearing loss due to noise exposure in the course of his federal
employment. He first related his condition to his work on March 28, 2014.
In an undated statement, appellant reported that he had worked as a special agent or
border patrol agent at the employing establishment since February 3, 1985. During that time, he
was exposed to noise from vehicle sirens, quarterly firearms trainings, and arriving and departing
airplanes from a local airport. Appellant also noted being approximately 50 yards away from the
site of an aircraft crash and explosion in 1989. An October 22, 2013 audiogram from an
audiologist accompanied his statement.
In an April 29, 2014 report, Dr. John Lasiter, a Board-certified otolaryngologist,
diagnosed appellant with bilateral high-frequency mild sensorineural hearing loss. An
audiogram, administered on the same date, reflected testing at the frequency levels of 500, 1,000,
2,000, and 3,000 cycles per second (cps), and revealed the following hearing loss: right ear 15,
10, 15, and 20 decibels (dB); left ear 15, 10, 20, and 35 dBs. Dr. Lasiter indicated that
appellant’s hearing loss was most likely due to noise exposure.
On May 13, 2014 appellant filed a claim for compensation (Form CA-7), indicating that
he was seeking a schedule award.
On November 17, 2014 OWCP referred appellant, along with a statement of accepted
facts, to Dr. Keith Walvoord, a Board-certified otolaryngologist, for a second opinion evaluation.
In a December 2, 2014 report, Dr. Walvoord reviewed the statement of accepted facts and
medical history. He noted that appellant complained of hearing problems, tinnitus, and
dizziness. Appellant’s ears appeared normal on examination. Accompanying Dr. Walvoord’s
report was a December 2, 2014 audiogram, performed on his behalf, reflecting testing at the
frequency levels of 500, 1,000, 2,000, and 3,000 cps. The audiogram revealed the following
results: right ear 10, 10, 15, and 25 dBs; left ear 15, 10, 15, and 35 dBs. Dr. Walvoord reviewed
the audiogram and diagnosed bilateral sensorineural hearing loss. He checked a box indicating
that appellant’s hearing loss was due to noise exposure encountered in his federal employment.
Utilizing the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment, (A.M.A., Guides), Dr. Walvoord opined that appellant had a bilateral
impairment rating of zero. He recommended annual audiograms.
On February 2, 2015 an OWCP medical adviser reviewed Dr. Walvoord’s report and
audiometric findings. He determined that appellant had reached maximum medical improvement
on December 2, 2014. The medical adviser found that appellant’s hearing loss was caused or
aggravated by exposure to occupational noise, but based on his calculations using the A.M.A.,
Guides, appellant had no ratable hearing loss. Hearing aids were not authorized.
In a February 4, 2015 decision, OWCP accepted that appellant sustained bilateral hearing
loss due to employment-related noise exposure. In a separate decision on the same date, it
denied his claim for a schedule award, finding that the extent of hearing loss was not severe
enough to be ratable. OWCP further found that appellant would not benefit from hearing aids.

2

LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations2 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.3 The A.M.A., Guides, (6th ed. 2009) have been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.4
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.5 Using the frequencies of 500, 1,000, 2,000, and 3,000 cps, the losses at each
frequency are added up and averaged. Then, the fence of 25 dBs is deducted because, as the
A.M.A., Guides point out, losses below 25 dBs result in no impairment in the ability to hear
everyday speech under everyday conditions. The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five, then added to the greater loss and the total is divided by six to arrive at the amount of
binaural hearing loss. The Board has concurred in OWCP’s adoption of this standard for
evaluating hearing loss.6
ANALYSIS
The Board finds that the evidence of record does not establish that appellant has a ratable
impairment based on his accepted bilateral sensorineural hearing loss. In developing the claim,
OWCP referred appellant to Dr. Walvoord who examined appellant on December 2, 2014 and
reviewed an audiogram of same date. In his report, Dr. Walvoord opined that appellant sustained
bilateral sensorineural hearing loss related to occupational noise exposure, but indicated that it
was not ratable. An OWCP medical adviser reviewed the audiogram performed by
Dr. Walvoord and concurred that appellant did not have a ratable hearing loss for the purpose of
a schedule award. Thereafter, OWCP denied a schedule award in a February 4, 2015 decision.
The medical adviser applied OWCP’s standard procedures to the December 2, 2014
audiogram obtained by Dr. Walvoord. Under OWCP’s standardized procedure, results for the
frequency levels of 500, 1,000, 2,000, and 3,000 cps revealed hearing loss of 10, 10, 15, and 25
dBs on the right, for a total of 60 dBs. This figure, when divided by four, results in an average
hearing loss of 15 dBs. The average of 15 dBs, when reduced by the 25 dB fence, results in
2

20 C.F.R. § 10.404.

3

See D.K., Docket No. 10-174 (issued July 2, 2010); Michael S. Mina, 57 ECAB 379, 385 (2006).

4

Supra note 2; see F.D., Docket No. 09-1346 (issued July 19, 2010).

5

See A.M.A., Guides 250 (6th ed. 2009).

6

J.H., Docket No. 08-2432 (issued June 15, 2009); J.B., Docket No. 08-1735 (issued January 27, 2009).

3

zero percent monaural hearing loss in the right ear. Using identical frequency levels for the left
ear, the audiogram revealed dB losses of 15, 10, 15, and 35, for a total of 75 dBs. This figure,
when divided by four, results in an average hearing loss of 18.75 dBs, which, when reduced by
the 25 dB fence, results in zero percent monaural hearing loss in the left ear. Because the
monaural hearing loss rating was zero percent in both ears, the binaural hearing loss was also
zero percent. Based on the foregoing, the Board finds that appellant has failed to demonstrate a
ratable hearing loss to warrant a schedule award.
There is no other medical evidence of record containing audiometric testing supporting a
ratable hearing loss. The results of the April 29, 2014 audiogram from Dr. Lasiter, at the
frequency levels of 500, 1,000, 2,000, and 3,000 cps, revealed hearing loss of 15, 10, 15, and 20
dBs on the right, for a total of 60 dBs. This is the same total as the December 2, 2014 audiogram
revealed, which was not ratable. Testing on the left revealed hearing loss of 15, 10, 20, and 35
dBs, for a total of 80 dBs. This figure, when divided by four, results in an average hearing loss
of 20 dBs, which, when reduced by the 25 dB fence, still results in zero percent monaural
hearing loss of the left ear. Consequently, appellant did not establish that he had a ratable
hearing loss for purposes of a schedule award. He also submitted results of an October 22, 2013
audiogram. However, this audiogram is of no probative medical value because it was not
certified by a physician as accurate.7
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not establish a ratable impairment caused by the
accepted noise-induced hearing loss.

7

See Joshua A. Holmes, 42 ECAB 231, 236 (1990) (if an audiogram is prepared by an audiologist, it must be
certified by a physician as being accurate before it can be used to determine the percentage of hearing loss); see also
James A. England, 47 ECAB 115, 118 (1995) (finding that an audiogram not certified by a physician as accurate has
no probative value and OWCP need not review uncertified audiograms).

4

ORDER
IT IS HEREBY ORDERED THAT the February 4, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 27, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

